DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a cation selected from the group consisting of a pyrrolidinium-based cation, a piperidinium-based cation, and combinations thereof, and a fluorosulfonyl imide-based anion,” it is unclear if this is the same as the anion and cation recited in claim 12 which claim 13 is dependent on or additional anions and cations. While claim 12 does not explicitly state the words anion and cation, claim 12 does explicitly disclose “1-allyl-1-methylpiperidinium” which reads on ” a cation selected from the group consisting of a pyrrolidinium-based cation, a piperidinium-based cation”  of claim 13 and claim 12 explicitly discloses “bis(fluorosulfonyl)imide” which reads on “a fluorosulfonyl imide-based anion.” Therefore it is unclear if claim 13 requires additional cations and anions to those recited in claim 12. Further clarification and appropriate correction is required. 
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0018800) in view of Ye (Ionic liquid polymer electrolytes) in view of Yu (US 2009/0317723 A1) and in view of Kim (US 2017/0288255 A1) in view of Yim (Synthesis and Properties of Pyrrolidinium and Piperidinium Bis(trifluoromethanesulfonyl)imide Ionic Liquids with Allyl Substituents).
	Regarding claim 1, Choi discloses a lithium metal active material (22 [0130]); and a coating (23 [0132]) disposed on the lithium metal (22), the coating consisting of a polymeric ionic liquid ([0080]), that the polymeric coating is formed from a cation selected from the group consisting of a piperdinium cation ([0098]) and bis(trifluoromethylsulfonyl) amide anion ([0186]), a thermal initiator comprising azobisisobutyronitrile ([0118]) and/or a UV initiator ([0119]) can be used and/or a cross linker ([0018]).
In addition, Choi discloses that the cross-linker is not particularly limited and serves to improve the mechanical properties ([0118]).

Yim discloses that that PIL electrolytes can include a combination of a 1-allyl-1-methylpiperidinium cation and bis(trifluoromethylsulfonyl) imide anion (see pg. 1569 third paragraph left column).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the piperdinium cation of Choi by using the 1-allyl-1-methylpiperidinium cation disclosed by Yim because as disclosed by Choi, piperdinium cations are appropriate in a PIL electrolye composition 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	Ye discloses that for PIL electrolytes a variety of crosslinkers can be used including those suggested by Choi as well as polyethylene dimethacrylate (see Table 6, n=8), and in addition disclose that siloxane type of crosslinkers have been used and have improved the mechanical strength (see pg. 2739 left column, first paragraph).
	Yu discloses a siloxane crosslinker, 2,4,6,8-tetramethyl-2,4,6,8-tetravinyl-cyclotetrasiloxane which improves the mechanical strength of polymer electrolytes ([0018] [0021] [0024]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the crosslinker of Choi by including the 2,4,6,8-tetramethyl-2,4,6,8-tetravinyl-cyclotetrasiloxane disclosed by Yu because as disclosed by Ye and Yu it will increase the mechanical strength of the polymer electrolyte. 
Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
However, modified Choi does not disclose the amount of cross-linker.
Yu discloses the crosslinker may be used in an amount of 0.01.about.0.5 wt % based on the weight of the composition for a polymer electrolyte
	It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the amount of cross-linker in modified Choi to include the claimed amount of cross-linker because as disclosed by Yu it will allow for optimization of mechanical strength.
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	However, Choi does not disclose the amount of thermal initiator.
	Kim discloses that the amount of thermal initiators can be within a range and also discloses that the amount of initiator effect the properties of the film ([0044]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the amount of thermal initiator in the polymeric ionic liquid of Choi to be within the range claimed range as disclosed by Kim in order to optimize the properties of the material.
With regards to “wherein the coating is formed using a solvent-free coating precursor” is considered a product-by-process limitation. The cited prior art teaches all In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 10, modified Choi discloses all of the claim limitations as set forth above.
In addition, Choi discloses that the layer (23) can have a thickness between 0.1 micron to 100 microns ([0132]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges, 0.5 microns to 5 microns, disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0018800) in view of Ye (Ionic liquid polymer electrolytes)  and view of Yu (US 2009/0317723 A1) and in view of Kim (US 2017/0288255 A1) in view of Yim (Synthesis and Properties of Pyrrolidinium and Piperidinium Bis(trifluoromethanesulfonyl)imide Ionic Liquids with Allyl Substituents) as applied to claims 1 and 10 above and in further view of Sakai (US 2005/0003276 A1).
Regarding claims 3 and 5, modified Choi discloses all of the claim limitations as set forth above.
	In addition, Choi discloses a variety of photopolymerization initiator can be used include benzoin initiators ([0119]) and that a photopolymerization agent can be used in combination with thermal polymerization agent ([0118]).
	Sakai discloses that to polymerize an electrolyte a bezoin initiator can be used or methyl benzoylformate initiator can be used ([0080]) and furthermore discloses that the amount of initiator will effect the strength ([0079]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify replace the bezoin initiator of Choi with the methyl benzoylformate initiator of Sakai because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the amount of UV initiator in modified Choi to include the claimed amount because as disclosed by Sakai it will allow for optimization of strength and material costs.
Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0018800) in view of Ishiko (US 2009/0169992 A1) in view of Ye (Ionic liquid polymer electrolytes) and in view of Yu (US 2009/0317723 A1) in view of Yim (Synthesis and Properties of Pyrrolidinium and Piperidinium Bis(trifluoromethanesulfonyl)imide Ionic Liquids with Allyl Substituents) and in further view of Kim (US 2017/0288255 A1).
	Regarding claims 12 and 13, Choi discloses a lithium based battery (See Fig. 3C), comprising:
	a negative electrode, including:
	a lithium metal active material (22 [0130]); and 
	a coating (23 [0132]) disposed on the lithium active material, the coating consisting of one of:
	a polymeric ionic liquid ([0080]), and a positive electrode (21); and 
	a polymer separator soaked in electrolyte (24c [0136] [0108]).
	Choi additionally discloses that the electrolyte in the separator layer can be the same ([0137]).
	However, Choi does not that the separator is microporous.
	Ishiko discloses separators of substantially the same composition which have a microporous structure which is used in a secondary battery ([0035], Abstract).
	It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the separator of Choi to be microporous because as disclosed by Ishiko because one of ordinary skill in the art would have been able to carry out such a modification, and the results would be reasonably predictable.
	Furthermore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the electrolyte which permeates the porous separator of modified Choi to have the same composition of the coating on the lithium active material because Choi discloses it is appropriate to do so.

Choi does not disclose that the piperdinium cation includes 1-allyl-1-methylpiperidinium.
Yim discloses that that PIL electrolytes can include a combination of a 1-allyl-1-methylpiperidinium cation and bis(trifluoromethylsulfonyl) imide anion (see pg. 1569 third paragraph left column).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the piperdinium cation of Choi by using the 1-allyl-1-methylpiperidinium cation disclosed by Yim because as disclosed by Choi, piperdinium cations are appropriate in a PIL electrolye composition 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
In addition, Choi discloses that the cross-linker is not particularly limited and serves to improve the mechanical properties ([0118]).
Ye discloses that for PIL electrolytes a variety of crosslinkers can be used including those suggested by Choi as well as polyethylene dimethacrylate (see Table 6, n=8), and in addition disclose that siloxane type of crosslinkers have been used and have improved the mechanical strength (see pg. 2739 left column, first paragraph).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the crosslinker of Choi by including the  2,4,6,8-tetramethyl-2,4,6,8-tetravinyl-cyclotetrasiloxane disclosed by Yu because as disclosed by Ye and Yu it will increase the mechanical strength of the polymer electrolyte. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
However, modified Choi does not disclose the amount of cross-linker.
Yu discloses the crosslinker may be used in an amount of 0.01.about.0.5 wt % based on the weight of the composition for a gel polymer electrolyte
	It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the amount of cross-linker in modified Choi to include the claimed amount of cross-linker because as disclosed by Yu it will allow for optimization of mechanical strength.
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	However, Choi does not disclose the amount of thermal initiator.

	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the amount of thermal initiator in the polymeric ionic liquid of Choi to be within the range claimed range as disclosed by Kim in order to optimize the properties of the material.
With regards to “wherein the coating is formed using a solvent-free coating precursor” is considered a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Response to Arguments
Applicant argues that claim 12 does not have an anion or cation. Examiner more clearly explained the rejection of claim 13 above. In addition, Examiner finds that the limitations of “1-allyl- 1 -methylpiperidinium; bis(fluorosulfonyl)imide” read on a cation and anion, respectfully, 
Applicant argues that “azobisisobutyronitrile” is not discloses by any of the references recited.
 Choi discloses in para [0118] that “the polymerization initiator is not particularly limited, but a peroxide polymerization initiator or an azo polymerization initiator may be used. In some embodiments, benzoyl peroxide, methyl ethyl peroxide, 2,2'-azobis(2-isobutyronitrile), 2,2'-azobis isobutyronitrile, or 2,2'-azobis(2,4-dimethyl valeronitrile) may be used.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726